TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00454-CV


                                         R. M., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




            FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
      NO. C2017-0802A, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant R. M. filed his notice of appeal on July 10, 2018. The appellate record

was complete July 19, 2018, making appellant’s brief due August 9, 2018. On August 9, 2018,

counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than August 29, 2018. If the brief is not filed by that date, counsel may be required to

show cause why she should not be held in contempt of court.

               It is ordered on August 13, 2018.



Before Justices Puryear, Goodwin, and Bourland